DETAILED ACTION

This Office Action is in response to the request for continued examination, filed on October 10, 2022. Primary Examiner acknowledges Claims 123-148 are pending in this application, with Claims 123, 130, 137, 144, and 148 having been currently amended,  and Claims 1-122 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 123, 126-130, 133-137, and 140-148 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nitta (6,394,084) in view of Turnbull (5,769,071) and Schladitz (3,934,117).
As to Claim 123, Nitta discloses a humidifier (Figure 1, “FIG. 1 is a structural diagram showing a humidifying unit for an artificial respiratory device” Column 3, Lines 50-55) configured to humidify a flow of breathable gas to be delivered to a patient’s airways (via “artificial respiratory device” from 3 - “As shown in FIG. 1, reference numeral 1 denotes a patient circuit in an artificial respiratory device suitable for connecting an adapter (not shown), which is connected to the lungs of a patient, to a source of breathing gas. An inner portion of patient circuit 1 constitutes an intake path 2 for the delivery of breathing gases to an airway of the patient from a supply of breathing gas, such as a pressure generator. The flow of breathing gas ill patient circuit 1 is indicated by arrow 3.” Column 4, Lines 40-55 ) at a target humidity (via 31, “a temperature-moisture sensor 31 floor sensing the temperature and the moisture of the flow of breathing gas” Column 8, Lines 40-45), the humidifier (Figure 1) comprising: a porous heating element (7, “As shown in FIG. 3, humidifying element 7 comprises exothermic member 13, multiple hollow fibers 14 held at the outer surface of exothermic member 13, and a mesh cover tube 15 covering, exothermic member 13 and multiple hollow fibers 14. … Exothermic member 13 comprises a heating wire 16 (a heater wire) and an electrically insulating member 17 enclosing the periphery of heating wire 16. … Each hollow fiber constituting the multiple hollow fibers 14 has a peripheral wall with minute openings (for example a porosity rate of approximately 57.8%) which allows a liquid, such as water vapor, to permeate therethrough, yet prevents a liquid, such as water, from passing therethrough.” Column 5, Line 40 thru Column 6, Line 20), a portion of which is isolated from the flow of breathable gas (defined by the region of 12, “Opening 12 at one end of holding portion 6b is large enough to engage and hold humidifying element 7, and opening 12 is arranged so as to communicate to the outside through communicating opening 10 of flange portion 6a in holding portion 6b.” Column 5, Lines 35-45); a power supply (30, “Connected to connector 19, as shown in FIG. 1 is another connector 28 for supplying of electric current to exothermic number 13. The other end of electric connector 28 is connected to a power source 30 through an adjustment unit 29. By connecting connectors 19 and 28, electric current is allowed to be supplied to heating wire 16, thereby generating heat and warming each of the multiple hollow fibers 14 to cause them to discharge water vapor into the flow to breathing gas 3 from multiple hollow fibers 14. The amount of the water vapor discharged may be adjusted automatically on the basis of the difference between the pressure of the water vapor in multiple hollow fibers 14 and the pressure of the water vapor in patient circuit 1.” Column 8, Lines 20-35) configured to energize (“electric current is allowed to be supplied to heating wire 16”) the porous heating element (7 by the interaction of 16 and 14); a water supply unit (defined by the pathway of water from 24 to 14, “As shown in FIG. 1, connector 21 of humidifying element 7 prepared in the manner as described herein above, is connected through a water supply tube 25 to a water bag 24 as a source of supplying water to the hollow fibers.” Column 7, Lines 60-65) configured to supply liquid water to the porous heating element (7 via 14); and a controller (M) configured to determine an ambient humidity (via 31, “a temperature-moisture sensor 31 floor sensing the temperature and the moisture of the flow of breathing gas” Column 8, Lines 40-45 - at initial operation this is the ambient humidity); calculate an amount of water liquid to be supplied (“signals from a water drop detecting sensor 32 for sensing water drops in the water dropping device 27.” Column 8, Lines 45-50) to the porous heating element (7); calculate an amount of energy required (“electric current is allowed to be supplied to heating wire 16, thereby generating heat and warming each of the multiple hollow fibers 14 to cause them to discharge water vapor into the flow to breathing gas 3 from multiple hollow fibers 14. The amount of the water vapor discharged may be adjusted automatically on the basis of the difference between the pressure of the water vapor in multiple hollow fibers 14 and the pressure of the water vapor in patient circuit 1.” Column 8, Lines 20-35); and energize (“electric current is allowed to be supplied to heating wire 16”) the porous heating element (7) with the calculated amount of energy. 
As Nitta discloses the features of “automatically” adjusting the amount of water vapor discharged based on the “pressure of the water vapor in the multiple hollow fibers” and the pressure of the water vapor in the patient circuit” the operation of the controller, Primary Examiner defined “M”, despite being referenced as a “monitor” does appear to have some calculative properties albeit not the explicit feedback logic as recited nor the features of “a heating element in the form of a resistance heater comprising a porous, electrically resistive material”.  Nevertheless, in the interest of compact prosecution and providing an explicit prima facie analysis, Primary Examiner presents prior art Turnbull which explicitly teaches the operational relationship of the controller as claimed. 
Regarding the operational relationship of the controller, Turnbull teaches a similar humidifier to Nitta having the features of a porous heating element (the combination of 25 and 26, “an electrical heater 25 covered by an absorbent wick 26.” Column 2, Lines 10-15), a power supply (“power output to the heater 25 via a lead 32” Column 2, Lines 20-25), a water supply unit (30, “A water inlet 27 is located close to the wick 26 and is connected via tubing 28 to a water reservoir in the form of a suspended bag 29 of sterile water. The tubing 28 passes through a peristaltic pump 30 contained within the same housing 31 as the control unit 20.” Column 2, Lines 15-25) and a controller (20, “The control unit 20 controls the speed of the pump 30 and also provides power output to the heater 25 via a lead 32. Various displays may be provided on the housing 31, such as a display 33 of humidity, as sensed by the sensor 3.”) that operates with a humidity sensor (3, “a humidity sensor 3 exposed to gas flowing along the interior of the connector and hence along the tube.” Column 2, Lines 1-10). 
Explicitly regarding the calculative properties based upon feedback logic, Turnbull teaches “The level of humidity of gas supplied to the patient may vary for several reasons, such as, increased respiration rate, change in ambient temperature, or change in performance of the exchange element 24 with time. Any such change in humidity is sensed by the sensor 3 and signalled to the control unit 20. A fall in humidity causes the control unit 20 to increase the speed of the peristaltic pump 30 so as to increase the flow of water to the HME device 22; it may also increase the temperature of the heater 25 to increase the rate of evaporation from the wick 26.” Column 2, Lines 35-45).  Consequently, it is unequivocally clear the relationship between the sensed humidity (via 3 - “change in humidity is sensed by the sensor 3”), the amount/flow/volume of water (“the speed of the peristaltic pump 30 so as to increase the flow of water”) and the energizing of the heater (“increase the temperature of the heater 25 to increase the rate of evaporation from the wick 26”) are functions of the calculative operations of the controller (20) in order to achieve a desired/target humidity.  The effective result of the change in humidity from the desired/target humidity range (“A fall in humidity”) is the causation for actions undertaken by the controller (20). 
 	Thus, as the Nitta humidifier includes a controller (M) having an associated “alarm…if the monitored characteristics becomes higher than a set level” (Column 8, Lines 45-50) which effectively operates as a target operation, the modification of the Nitta humidifier by the controller of Turnbull’s humidifier goes further than simply an activation of an alarm outside of the target operation but acts to effectuate change and correction of the erroneous actions.
	Regarding the features of “a heating element in the form of a resistance heater comprising a porous, electrically resistive material”, Schladitz teaches an alternative construction of the heating element of Nitta utilizing a porous electrically resistive material to provide a resistance heater.  Schladitz states “Such porous members are used with great success as resistance heating elements for the vaporizing or atomization of liquid fuels” (Column 1, Lines 30-35) are well known such that “an electric heating device for heating fluid media, comprising at least one porous body consisting of a plurality of felted-together polycrystalline metal whiskers grown out of the gas phase and connected to one another at their points of contact, means for guiding the medium to be heated through the body, and an element with which the body is in heat-conductive communication, said element being adapted to be heated by the passage of an electric current therethrough and having an electrical resistance greater than that of the porous body.” (Column 1, Line 50-65). Explicitly, Schladitz teaches “the disc-shaped heating elements 16 have a considerably greater electrical resistance than the disc-shaped porous bodies 15, the heating elements 16 are more intensely heated by the electric current than are the porous bodies 15, and so they give off heat to the porous bodies 15.” (Column 4, Lines 65 thru Column 5, Line 5).  Thus, the resultant effect of the construction of the heating element as constructed of a porous, electrically resistive material is the ability to vaporize or atomize liquids through resistive heating. 
	Primary Examiner notes the newly added limitations to independent Claims 123, 130, and 137 incorporating the features of “a housing that encloses at least a portion of the heating element, the housing being formed of electrically insulating material…[wherein] liquid water [is supplied] through the porous, electrically resistive material…[such that upon energizing the heating element] the housing is configured to retain the liquid water within the heating element” appears to be met by the teachings of Schladitz.  Schladitz teaches the newly added limitations of the claims wherein the heating elements (16) are enclosed by a housing (7a, “disposed in the electrically conductive tube 7a disc-shaped porous bodies 15 made from polycrystalline metal whiskers and disc-shaped electrical heating elements 16” Column 4, Lines 50-55), the housing (7a) being formed of electrically insulating material (via 8a, “The diameter of each disc is a multiple of the thickness, and the discs are electrically insulated from the tube 7a by a coating 8a.”; also see: “The electrical insulation is achieved by a layer 8 of an insulating lacquer. The tube 7 is in turn enclosed by a heat insulating cover 10 shown in outline.” Column 4, Lines 15-25) such that water (via 12, “The left-hand end of the porous body 1 is provided with a fluid inlet duct 12 which is connected to one pole of a current source. The other pole of this current source is connected to the left-hand end of the tube 7, which is electrically insulated from the duct 12 as well as from the porous body 1 over most of its length. The medium to be heated is supplied via the duct 12, traverses the porous body 1' in the direction of the arrows 6 and possibly in vapor form emerges through a central aperture 13 in the cap 11.” Column 4, Lines 25-40) is supplied to the heating elements (16) as energized to yield “vapor”.  The resultant effect of not vaporized water is the retainment of the water within the porous, electrically resistive material (15) of the housing (7a). Therefore, Schladitz clearly teaches the newly added limitations of the electrically insulating material of the housing. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the controller of Nitta to take corrective action of erroneous operations in the form of feedback logic, as taught by Turnbull to be a known computational controller actions to control the output of the humidifier for the desired humidity and to modify the heater of Nitta to include a porous, electrically resistive material, as taught by Schladitz to vaporize or atomize liquids.  
As to Claims 126, 133, and 140, the modified Nitta, specifically Turnbull teaches the controller (20) is configured to determine the absolute humidity (via humidity sensor 3) is the ambient humidity.  Explicitly, at the initial operation of the humidifier, the initially sensed humidity is the ambient humidity and is also the absolute humidity. 
As to Claims 127, 134, and 141, the modified Nitta, specifically Turnbull teaches the controller (20) is configured to determine the absolute humidity (via humidity sensor 3) is the target humidity.  Explicitly, upon the action of feedback from the sensor (3) being directed to the controller (20), the resultant actions of the controller (20) changes the premise of humidity to achieving a target. 
As to Claims 128, 135, and 142, the modified Nitta, specifically Nitta discloses the calculated amount of liquid water to be provided to the porous heating element based on a flow rate of the flow of the breathable gas (“The amount of the water vapor discharged may be adjusted automatically on the basis of the difference between the pressure of the water vapor in multiple hollow fibers 14 and the pressure of the water vapor in patient circuit 1.” Column 8, Lines 20-35).  By convention, pressure, flow and volume are intimately related - see the concepts of volumetric flow rate and Bernoulli’s principle in fluid dynamics. 
As to Claims 129, 136, and 143, the modified Nitta, specifically Nitta discloses “a patient circuit in an artificial respiratory device suitable for connecting an adapter (not shown), which is connected to the lungs of a patient, to a source of breathing gas. An inner portion of patient circuit 1 constitutes an intake path 2 for the delivery of breathing gases to an airway of the patient from a supply of breathing gas, such as a pressure generator.” (Column 4, Lines 40-50), where the flow generator (“pressure generator”) and the patient interface (“adapter (not shown), which is connected to the lungs of a patient”).  Should Applicant respectfully disagree this subject matter is clearly disclosed, Turnbull more explicitly shows a flow generator (4) and a patient interface (1) - “The system comprises a tracheal tube 1, or other breathing device, connected to humidifier apparatus 2 controlled by a humidity sensor 3. The system is connected to ventilator apparatus 4.” (Column 1, Lines 60-65). 
	As to Claim 130, please see the rejection of Claim 123.  The difference between Claim 123 and Claim 130 is removal of the concept of “calculate an amount of liquid water” and the addition of the concept of “calculate a flow rate for supplying liquid”. Primary Examiner notes the amount of liquid (volume) is related in the field of fluid dynamics to the flow rate.  Please see the concepts of volumetric flow rate in fluid dynamics. 
	As to Claim 137, please see the rejection of Claim 130.  The difference between Claim 130 and Claim 137 is the additional specificity of the “water supply unit” (Claim 130) to be a “pump” (Claim 137). Primary Examiner notes Turnbull clearly recites a water supply unit (30, “A water inlet 27 is located close to the wick 26 and is connected via tubing 28 to a water reservoir in the form of a suspended bag 29 of sterile water. The tubing 28 passes through a peristaltic pump 30 contained within the same housing 31 as the control unit 20.” Column 2, Lines 15-25) in the form of a “pump”. 
	As to Claim 144, the modified Nitta, specifically Schladitz teaches a housing (7a, “disposed in the electrically conductive tube 7a disc-shaped porous bodies 15 made from polycrystalline metal whiskers and disc-shaped electrical heating elements 16” Column 4, Lines 50-55) comprising an inlet at a first end (12, “The left-hand end of the porous body 1 is provided with a fluid inlet duct 12 which is connected to one pole of a current source. The other pole of this current source is connected to the left-hand end of the tube 7, which is electrically insulated from the duct 12 as well as from the porous body 1 over most of its length. The medium to be heated is supplied via the duct 12, traverses the porous body 1' in the direction of the arrows 6 and possibly in vapor form emerges through a central aperture 13 in the cap 11.” Column 4, Lines 25-40) and an outlet at a second end (11a, “cap”) that is opposite the first end, the outlet (13, “central aperture”) being configured to discharge the vaporized water (“vapor” Column 4, Lines 25-40 also see: Column 6, Lines 10-15) to the flow of breathable gas. 
	As to Claim 145, the modified Nitta, specifically Nitta discloses the water supply unit (defined by the pathway of water from 24 to 14) connected to the heating element (7).  Regarding the remaining limitations of the claims,  Schladitz teaches the supply of water is introduced into the porous, electrically resistive material (15) via the inlet (12/21) of the housing (7a/22) so that the water flows through the porous, electrically resistive material (15) from the housing inlet (12/21) toward the housing outlet (13/23). As stated, Schladitz teaches “disposed in the electrically conductive tube 7a disc-shaped porous bodies 15 made from polycrystalline metal whiskers and disc-shaped electrical heating elements 16” Column 4, Lines 50-55  also see: “heating elements 16' are electrically associated respectively with a duct 21 for the supply of the medium to be heated and with a metal casing 22 which encloses the column of discs, leaving an annular space.” (Column 5, Lines 40-55) such that “The left-hand end of the porous body 1 is provided with a fluid inlet duct 12 which is connected to one pole of a current source. The other pole of this current source is connected to the left-hand end of the tube 7, which is electrically insulated from the duct 12 as well as from the porous body 1 over most of its length. The medium to be heated is supplied via the duct 12, traverses the porous body 1' in the direction of the arrows 6 and possibly in vapor form emerges through a central aperture 13 in the cap 11.” Column 4, Lines 25-40 also see: “The heated medium which emerges possibly in vapor form radially from the porous bodies 15' collects in the casing 22 and is drawn or forced out through the apertures 23, at the right hand end.” (Column 6, Lines 10-15).  Further as best seen in Figures 4 and 5, the arrows show the water traversing the porous bodies (15) within the housing (7a/22) from the inlet (12a/21) internal to the porous bodies (15) to the outlet (13/23) external to the porous bodies (15). 
	As to Claim 146, the modified Nitta, specifically Schladitz teaches the porous, electrically resistive material (15) comprises pores large enough to allow water (“fluid medium” Abstract)  to flow through the porous, electrically resistive material (15).  As stated, Schladitz teaches “disposed in the electrically conductive tube 7a disc-shaped porous bodies 15 made from polycrystalline metal whiskers and disc-shaped electrical heating elements 16” Column 4, Lines 50-55  also see: “heating elements 16' are electrically associated respectively with a duct 21 for the supply of the medium to be heated and with a metal casing 22 which encloses the column of discs, leaving an annular space.” (Column 5, Lines 40-55) such that “The left-hand end of the porous body 1 is provided with a fluid inlet duct 12 which is connected to one pole of a current source. The other pole of this current source is connected to the left-hand end of the tube 7, which is electrically insulated from the duct 12 as well as from the porous body 1 over most of its length. The medium to be heated is supplied via the duct 12, traverses the porous body 1' in the direction of the arrows 6 and possibly in vapor form emerges through a central aperture 13 in the cap 11.” Column 4, Lines 25-40 also see: “The heated medium which emerges possibly in vapor form radially from the porous bodies 15' collects in the casing 22 and is drawn or forced out through the apertures 23, at the right hand end.” (Column 6, Lines 10-15).  Further as best seen in Figures 4 and 5, the arrows show the water traversing the porous bodies (15) within the housing (7a/22) from the inlet (12a/21) internal to the porous bodies (15) to the outlet (13/23) external to the porous bodies (15). 
	As to Claim 147, the modified Nitta, specifically Schladitz teaches the porous, electrically resistive material (15) is configured so that the liquid water (“fluid medium” Abstract)   infiltrates the porous, electrically resistive material (15). As stated, Schladitz teaches “disposed in the electrically conductive tube 7a disc-shaped porous bodies 15 made from polycrystalline metal whiskers and disc-shaped electrical heating elements 16” Column 4, Lines 50-55  also see: “heating elements 16' are electrically associated respectively with a duct 21 for the supply of the medium to be heated and with a metal casing 22 which encloses the column of discs, leaving an annular space.” (Column 5, Lines 40-55) such that “The left-hand end of the porous body 1 is provided with a fluid inlet duct 12 which is connected to one pole of a current source. The other pole of this current source is connected to the left-hand end of the tube 7, which is electrically insulated from the duct 12 as well as from the porous body 1 over most of its length. The medium to be heated is supplied via the duct 12, traverses the porous body 1' in the direction of the arrows 6 and possibly in vapor form emerges through a central aperture 13 in the cap 11.” Column 4, Lines 25-40 also see: “The heated medium which emerges possibly in vapor form radially from the porous bodies 15' collects in the casing 22 and is drawn or forced out through the apertures 23, at the right hand end.” (Column 6, Lines 10-15).  Further as best seen in Figures 4 and 5, the arrows show the water traversing the porous bodies (15) within the housing (7a/22) from the inlet (12a/21) internal to the porous bodies (15) to the outlet (13/23) external to the porous bodies (15). 
	As to Claim 148, the modified Nitta, specifically Nitta shows the configuration whereby a portion of the breathable gas flow (3) is isolated from the heater (7) via (6b).  Regarding the remaining limitations of the claims, Schladitz teaches the supply of water is introduced into the porous, electrically resistive material (15) via the inlet (12/21) of the housing (7a/22) so that the water flows through the porous, electrically resistive material (15) from the housing inlet (12/21) toward the housing outlet (13/23). Further as best seen in Figures 4 and 5, the arrows show the water traversing the porous bodies (15) within the housing (7a/22) from the inlet (21) internal to the porous bodies (15) to the outlet (13/23) external to the porous bodies (15).  Consequently, the modification of the modified Nitta would yield the claimed construction whereby the flow of breathable gas (3) is isolated at a portion from the heater (7). As stated, Schladitz teaches “disposed in the electrically conductive tube 7a disc-shaped porous bodies 15 made from polycrystalline metal whiskers and disc-shaped electrical heating elements 16” Column 4, Lines 50-55  also see: “heating elements 16' are electrically associated respectively with a duct 21 for the supply of the medium to be heated and with a metal casing 22 which encloses the column of discs, leaving an annular space.” (Column 5, Lines 40-55) such that “The left-hand end of the porous body 1 is provided with a fluid inlet duct 12 which is connected to one pole of a current source. The other pole of this current source is connected to the left-hand end of the tube 7, which is electrically insulated from the duct 12 as well as from the porous body 1 over most of its length. The medium to be heated is supplied via the duct 12, traverses the porous body 1' in the direction of the arrows 6 and possibly in vapor form emerges through a central aperture 13 in the cap 11.” Column 4, Lines 25-40 also see: “The heated medium which emerges possibly in vapor form radially from the porous bodies 15' collects in the casing 22 and is drawn or forced out through the apertures 23, at the right hand end.” (Column 6, Lines 10-15).  Further as best seen in Figures 4 and 5, the arrows show the water traversing the porous bodies (15) within the housing (7a/22) from the inlet (12a/21) internal to the porous bodies (15) to the outlet (13/23) external to the porous bodies (15). 

Claims 124, 125, 131, 132, 138, and 139 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nitta (6,394,084) in view of Turnbull (5,769,071) and Schladitz (3,934,117), as applied to Claims 123, 130, and 137, and further in view of McComb (5,349,946). 
As to Claims 124, 125, 131, 132, 138, and 139, the modified Nitta, specifically Turnbull teaches the controller (20) configured to control both the water supply unit and the power supply (“A fall in humidity causes the control unit 20 to increase the speed of the peristaltic pump 30 so as to increase the flow of water to the HME device 22; it may also increase the temperature of the heater 25 to increase the rate of evaporation from the wick 26.” Column 2, Lines 35-45); yet, does not expressly disclose the action “only during a portion of the patient’s breathing cycle” (Claims 124, 131, and 138) and further “the inspiratory phase” (Claims 125, 132, and 139). 
McComb teaches a similar humidifier to Nitta/Turnbull having the features of a porous element (24, as best seen in Figures 1-3) having “an optional heater 45 is added to humidification system 10 in a preferred embodiment of the present invention for heating humidifier 24 so that the temperature of the gas can be increased as the gas flows through the humidifier….The humidifier 24 is illustrated in more detail in FIGS. 2 and 3. Humidifier 24 comprises an outer housing 48 which is preferably constructed from plastic. A bat of blotting paper 50 or similar water absorbing material is disposed inside of housing 48.” (Column 4, Lines 15-40) where the “blotting paper 50 wicks the water to the entire sleeve 52 and to the discs 54 permitting all of the blotting paper to become substantially saturated with water.” (Column 5, Lines 10-15), a power supply (via 36 as energizing the heater 45 by 47 - “Heater 45 can be turned on and off in response to a control signal from microprocessor 36 received via a line 47.” (Column 4, Lines 20-25), a water supply unit (pathway of water from 26 into the humidifier 24, “A reservoir 26 is filled with water and is separated from humidifier 24. Piping 28 connects reservoir 26 to humidifier 24 and carries water from the reservoir to the humidifier. Typically, water flows from reservoir 26 to humidifier 24 because the reservoir is pressurized. A valve 30 which can be turned on and off in pulses is disposed in the piping 28 between reservoir 26 and humidifier 24. Pulsing valve 30 is controlled for limiting the amount of water delivered to humidifier 24 from reservoir 26.” (Column 3, Lines 25-35) and a controller (36, “A microprocessor 36 is preferably used to control pulsing valve 30. Microprocessor 36 receives the temperature signal from temperature probe 34 indicating the temperature of the gas and the flow signal from the flow meter indicating the rate of flow of the gas. The flow signal is sent from flow meter 32 to microprocessor 36 via a line 38. The temperature signal is sent from temperature probe 34 to microprocessor 36 via a line 40. Pulsing valve 30 is controlled on or off by the microprocessor in response to these received signals representing the temperature out of the humidifier and the flow rate of gas into the humidifier via an algorithm that causes the microprocessor to calculate an amount of water that is needed to deliver a desired humidity level to the patient for a given rate of flow and temperature of the gas delivered to the patient.” Column 4, Lines 45-60). 
	Regarding the explicit limitation to the “inspiratory phase”, the construction of McComb’s humidifier located only on the inhalation circuit would limit the operation of the humidification actions to occur during inspiratory phase. Based on the teachings of McComb it is understood the location of the humidifier only on the inhalation circuit for operation in the inspiratory phase is a known configuration suitable for supplying humidified gases to the patient solely for inhalation. Thus, resulting in a predicable result from a finite number of solutions suitable for ensuring the humidification liquid is reserved and conserved for inspiratory gas to the patient.  
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the location of the humidifier of the modified Nitta to be located only on the inhalation circuit as taught by McComb to be a known orientation suitable for the reservation and conservation of the humidification liquid for in the inspiratory gases supplied to the patient. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are not persuasive.
Although Primary Examiner appreciates Applicant’s amendments emphasizing the features of the of “a housing that encloses at least a portion of the heating element, the housing being formed of electrically insulating material…[wherein] liquid water [is supplied] through the porous, electrically resistive material…[such that upon energizing the heating element] the housing is configured to retain the liquid water within the heating element”, it appears an alternative embodiment of Schladitz meets the newly added limitations. 
Schladitz teaches the newly added limitations of the claims wherein the heating elements (16) are enclosed by a housing (7a, “disposed in the electrically conductive tube 7a disc-shaped porous bodies 15 made from polycrystalline metal whiskers and disc-shaped electrical heating elements 16” Column 4, Lines 50-55), the housing (7a) being formed of electrically insulating material (via 8a, “The diameter of each disc is a multiple of the thickness, and the discs are electrically insulated from the tube 7a by a coating 8a.”; also see: “The electrical insulation is achieved by a layer 8 of an insulating lacquer. The tube 7 is in turn enclosed by a heat insulating cover 10 shown in outline.” Column 4, Lines 15-25) such that water (via 12, “The left-hand end of the porous body 1 is provided with a fluid inlet duct 12 which is connected to one pole of a current source. The other pole of this current source is connected to the left-hand end of the tube 7, which is electrically insulated from the duct 12 as well as from the porous body 1 over most of its length. The medium to be heated is supplied via the duct 12, traverses the porous body 1' in the direction of the arrows 6 and possibly in vapor form emerges through a central aperture 13 in the cap 11.” Column 4, Lines 25-40) is supplied to the heating elements (16) as energized to yield “vapor”.  The resultant effect of not vaporized water is the retainment of the water within the porous, electrically resistive material (15) of the housing (7a). Therefore, Schladitz clearly teaches the newly added limitations of the electrically insulating material of the housing. 
Despite Applicant’s reliance on Column 4, Lines 24-50 to allege “the resistance of the porous heating element is not sufficient to generate the amount of heat necessary to vaporize or atomize the liquid fuel.” (Remarks, Page 8, Paragraph 5).  This allegation is inaccurate as  Schladitz clearly teaches “The medium to be heated is supplied…traverses the porous body…and possibly in vapor form emerges through the central aperture” (Column 4, Lines 30-40); “converted to vapor as it passes through the heating device.” (Column 3, Lines 5-10); and “The heated medium which emerges possibly in vapor form radially from the porous bodies 15' collects in the casing 22 and is drawn or forced out through the apertures 23, at the right hand end.” (Column 6, Lines 10-15).  Thus, Schladitz unequivocally teaches the ability of vapor form to be supplied to the patient, wherein not yet vaporized water will remain within the housing until vaporization form is achieved. 
Applicant’s discussion about the “current” supplied to operate the electrical heating device (Remarks, Page 8, 2nd to Last Paragraph) appears to be unfounded and unsupported within the claim listing which has no recitation to current nor even voltage.   Applicant is remined, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, if the basis of the arguments are based upon “current” and “voltage” supplied as to energize the heating element, these features must be recited within the claim listing and further more the original specification as filed should have support for why these specific “current” and/or “voltage” ranges are critical, non-obvious, and not obvious to try from a finite number of solutions having reasonable expectation of success.  Primary Examiner notes, there is no such discussion of “current” and/or “voltage” which is required to meet the claimed invention.  Thus, this argument relying on “current” and/or “voltage” does not appear to overcome the prior art made of record.  
Again, as mentioned in the Final Rejection, mailed on July 8, 2022, in the interest of advancing prosecution in this application, it appears Applicant may benefit with the recitation of a picture claim of Figure 7, wherein “the porous structure is encased in an outer housing having two parts 54a and 54b (or alternatively, two separate housings 54a, 54b). A portion of the porous structure 52 is exposed at an open end of the housing 54a, 54b, being a steam outlet 56 of the humidifier 50.” (Para 0160 and 0161 - duplicate paragraph) may be helpful to distinguish the structure and relationship of the combination of the prior art, as Schladitz does not appear to disclosure the construction of the inverted U-shaped porous structure, having two separate housing, nor the application of a central location at the apex of the inverted U between the first and second housing which provides a steam outlet of the humidifier.   At the very least as Schladitz does not teach these features this amendment would overcome the prior art made of record.  This suggestion is not an indication of allowable subject matter and will be subject to further search and consideration. 
In light of the aforementioned reasoning, the non-final rejection of the claims has been maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785